Exhibit 10.1

AGREEMENT

This Agreement (this “Agreement”) is dated as of October 16, 2006, among Cell
Therapeutics, Inc., a Washington corporation (the “Company”), and the investor
identified on the signature page hereto (the “Investor”).

WHEREAS, the Company and the Investor are party to a Securities Purchase
Agreement, dated as of September 18, 2006 (the “Purchase Agreement”), pursuant
to which the Investor purchased shares of the Company’s common stock, no par
value (the “Common Stock”); and

WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company and the Investor desire to void the sale of the above referenced
transaction to the extent more fully described in this Agreement.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor agree as
follows:

1. Transaction. As soon as practicable following the date of this Agreement, the
parties agree that (i) the Investor will instruct its broker to deliver to the
Company [            ] shares of Common Stock (the “Shares”) via the Depository
Trust Company Deposit Withdrawal Agent Commission System and (ii) the Company
will deliver to the Investor $[            ] in immediately available funds via
wire transfer to the account specified in writing by the Investor, which amount
is equal to the number of Shares times the Per Share Purchase Price as set forth
in the Purchase Agreement.

2. Indemnification. The Company shall indemnify and hold harmless Investor and
its officers, directors, employees, stockholders, representatives, agents,
successors and permitted assigns from and against the entirety of any and all
actions, suits, proceedings, hearings, investigations, charges, complaints,
claims, demands, injunctions, judgments, orders, decrees, rulings, damages,
losses, liabilities, dues, penalties, fines, costs, obligations, taxes,
encumbrances, settlement costs and fees and expenses (including, without
limitation, court costs and reasonable attorneys’ fees and expenses) in
connection with, resulting from, arising out of or relating to the transaction
contemplated by this Agreement or a breach of this Agreement by the Company.

3. Entire Agreement. This Agreement and the Purchase Agreement contain the
entire understanding of the parties with respect to the subject matter hereof
and supersede all prior agreements and understandings, oral or written, with
respect to such matters, which the parties acknowledge have been merged into
such documents, exhibits and schedules.

4. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof.

5. Counterparts. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

CELL THERAPEUTICS, INC.     [INVESTOR NAME] By:   /s/ James A. Bianco, M.D.    
By:   [/s/ Investor Signatory]  

Name:

 

James A. Bianco, M.D.

     

Name:

   

Title:

 

President and Chief Executive Officer

     

Title:

 